DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-10 have been examined in this application.  This communication is the first action on the merits.

Information Disclosure Statement
No information disclosure statements (IDS) have been submitted for consideration.  

Claim Objections
Claims 1-10 are objected to because of the following informalities:  claims 1-10 contain a plurality of elements which are not separated by a line indentation.  Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (See MPEP 608.01(m), 37 CFR 1.75(i)).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the broadest reasonable interpretation of the claims includes interpretation as software per se.  The claims require no particular structure of any kind, and the specification fails to particularly describe that any of the systems or modules require or even involve are any sort of hardware.  It is noted that the disclosure fails to contain any words clarifying any system as particularly involving any computer processor or any other computer hardware.
Claims 1-10 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter outside of any statutory category which recite steps of physician-seeking and communicating information.  
These steps of physician-seeking and communicating information, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components.  That is, other than reciting steps as ostensibly performed by generic computer software components, nothing in the claim element precludes the step from practically being performed in the mind.  For example, physician-seeking system in the context of this claim encompasses a mental process of the user thinking about how to match a user with a physician.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
These steps of physician-seeking and communicating information, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity.  Specifically, it amounts to organizing which human patient will contact which human physician and facilitating communication between the two entities in conducting a healthcare business transaction. 
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7 and 9-10, reciting particular aspects of how the steps may be performed in the mind but for recitation of generic computer software components, further steps describing organizing which human patient will contact which human physician and facilitating communication between the two entities in conducting a healthcare business transaction).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of systems and modules amounts to invoking computers as a tool to perform the abstract idea, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of interrogation of systems amounts to mere data gathering, recitation of healthcare records, banking card transaction amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as recitation of systems and modules, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7 and 9-10, additional limitations which amount to invoking computers as a tool to perform the abstract idea, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as interrogating information between systems or modules, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing transaction information, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and connecting various types of information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7, 9-10, interrogating information between systems or modules, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); storing transaction information, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and connecting various types of information, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Throughout the claims with often verbatim descriptions in the specification,  various systems modules are described as connected, but none of the modules are understood to have concrete functionalities or capabilities associated with them or any description of what information is transmitted or how they may be otherwise connected.  Each of the various modules and systems are accordingly understood to simply be labels for a portion of a computer system or computer program module which has a functionality which is associated with the label of the labels for a portion of a computer system or computer program module.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “on-line” and “off-line” in claims 1-10  appear to be used in the specification and claims to mean an internet-focused application and a local, non-internet focused system while the accepted meaning is whether a device is connected to the internet or other devices.  The terms are indefinite because the specification does not clearly redefine the term. 	Regarding claim 1 and various other claims, the recitations of “(on-line)” and “(off-line, in-hospital)” renders the claim indefinite because it is unclear whether the limitations are intended to be exemplary descriptions or part of the claimed invention.  See MPEP § 2173.05(d).
Applicant’s claims include various reference characters which are not understood to affect the scope of a claim (See MPEP 608.01(m)).  However, in the instant application, applicant appears to be relying on reference characters or other aspects recited in parenthesis to distinguish from other aspects of elements in the claims. 	Throughout the disclosure, applicant uses the term interrogation in a very broad sense to represent different concepts pertaining to communication between users and systems.  This is an example of a specific issue which creates indefiniteness issues given the broadest reasonable interpretation of the claims interpreted in light of the specification.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghani (Pub. No. 2017/0116384).
As noted in the 112(b) rejections, it is largely unclear what applicant is intending to claim.  Throughout the claims with often verbatim descriptions in the specification, various systems modules are described as connected, but none of the modules are understood to have concrete functionalities or capabilities associated with them or any description of what information is transmitted or how they may be otherwise connected.  Each of the various modules and systems are accordingly understood to simply be labels for a portion of a computer system or computer program module which has a functionality which is associated with the label of the labels for a portion of a computer system or computer program module.  The claims have been examined as best understood.   	The primary purpose of applicant’s disclosure, as best understood, appears to be issues of communication between different users and different systems, and the claimed invention has been searched and mapped with that in mind.
Regarding claim 1, Ghani discloses An integrated on-line and off-line interrogation system, being characterized in: 
comprising a physician-seeking system (40) (See [0068], search for healthcare professionals, [0117], [0122]), a (on-line) physician module (16) (See [0030], [0095], telemedicine appointments, [0097]-[0099], telemedicine, also see [0085], sign in directly from website rather than integrating with third-party systems), a ( off-line, in-hospital) physician module (22) (See [0066], integration of information from third-party servers, [0070], [0085]-[0087], [0095], in-person appointments), an on-line interrogation system (17) (See [0066], integration of information from third-party servers, [0070], [0083]-[0087] interrogation in the sense of facilitating communication between systems, [0125]-[0129], interrogation in the sense of facilitating communication between user systems, also see [0100]), a banking card transaction management system (29) (See [0077], [0081], [0084], insurance reimbursement, [0116], [0142]), and an electronic health record management system (33), wherein the physician-seeking system (40) is connected with the (on-line) physician module (16) (See [0068], search for healthcare professionals, [0100], [0117], [0122]-[0129], telemedicine responsive to search), and the (on-line) physician module (16) and the (off-line, in-hospital) physician module (22) are one-to-one paired (See [0066], integration of information from third-party servers, [0070], [0083]-[0087], third-party integration and single sign-on, [0089]-[0091]), in which the (on-line) physician module (16), the banking card transaction management system (29) and the electronic health record management system (33) are connected with the on-line interrogation system (17) (See [0081], [0086], seamless integration of various systems, [0100], [0112]), while the (off-line, in-hospital) physician module (22) is connected with the banking card transaction management system (29) (See [0081], [0086], seamless integration of various systems, [0100], [0112]).
Regarding claim 2, Ghani discloses the limitations of claim 1.  Ghani further discloses:
wherein the physician-seeking system ( 40) comprises a physician status operation system (27) (See [0107], [0119], [0128], [0129]), a physician function operation system (28) (See Figs 7-9, [0095]-[0099], [0128], [0129]), an on-line real-time interrogation button (38) (See Figs 7-9, [0095]-[0099], [0128], [0129]), and an on-line appointment interrogation opening button (39) (See Figs 7-9, [0095]-[0099], [0128], [0129]), in which the physician status operation system (27) is connected with the physician function operation system (28) (See [0107], [0119], [0128], [0129]), and the physician function operation system (28) comprises a on-line real-time interrogation button (38) and an 20 on-line appointment interrogation opening button (39) (See Figs 7-9, [0095]-[0099], [0128], [0129]), in which the on-line real-time interrogation button (38) and the on-line appointment interrogation opening button (39) are connected with the on-line interrogation system (17) (See Figs 7-9, [0095]-[0099], [0128], [0129]). 
Regarding claim 4, Ghani discloses the limitations of claim 1.  Ghani further discloses:
wherein the on-line interrogation system (17) comprises an on-line real-time interrogation module (18), an on-line appointment interrogation module (19), a message module (20), and audio/video interrogation (21) (See Figs 7-9, [0095]-[0099], [0128], [0129]), in which the on-line real-time interrogation module (18) and the on-line appointment interrogation module (19) are both connected with the message module (20) and the audio/video interrogation (21) (See Figs 7-9, [0095]-[0099], [0128], [0129]), and the on-line real-time interrogation module (18) and the on-line appointment interrogation module (19) are connected with the electronic health record management system (See [0081], [0086], seamless integration of various systems, [0100], [0112]), while the on-line real-time interrogation module (18) and the on-line appointment interrogation module (19) are connected with the banking card transaction management system (29) (See [0081], [0086], seamless integration of various systems, [0100], [0112])
Regarding claim 5, Ghani discloses the limitations of claim 1.  Ghani further discloses:
wherein the banking card transaction management system (29) comprises a finance management system (30), a transaction inquiry module (31), and a guarantee system (32) (See [0077], [0081], [0084], insurance reimbursement, [0116], [0142]).
Regarding claim 6, Ghani discloses the limitations of claim 1.  Ghani further discloses:
wherein the electronic health record management system (33) comprises an image capturing system (34) (See [0097], [0104], [0105], [0169]), an image processing system (35) (See [0088], [0098], [0169]), an electronic prescription module (36) (See [0082], [0103]), and a physician summary module (37) (See [0066], [0071], [0073], [0112]), in which the image capturing system (34) is connected with the image processing system (35) (See [0088], [0098], [0169]).
Regarding claim 7, Ghani discloses A physician-seeking system (14), being characterized in comprising 
a local three-level administrative hierarchy system (1) (See [0031],  [0041], [0066], platform’s server and third-party servers, [0153], application servers and middleware to back-end systems, also see [0068], search for criteria, [0122], filter results), an on-line department system (2) (See [0068], [0106], [0107]), a physician module (3) (See [0030], [0095], telemedicine appointments, [0097]-[0099], telemedicine, also see [0085], sign in directly from website rather than integrating with third-party systems), region (4) (See [0068], region, proximity), a hospital module (5) (See [0068], affiliation, hospital quality ranking, [0122], filter results), an off-line department system (9) (See [0066], integration of information from third-party servers, [0070], [0085]-[0087], [0095], in-person appointments), and a superior department hospital star-ranking system (10) (See [0068], hospital quality ranking, [0122], filter results), wherein the local three-level administrative hierarchy system (1) and the on-line department system (2) are connected with the region (4) (See [0068], search for criteria, [0122], filter results, [0081], [0086], seamless integration of various systems, [0100], [0112]), and the hospital module (5) is connected with the off-line department system (9), the superior department hospital star-ranking system (10), and the physician module (3) (See [0081], [0086], seamless integration of various systems, [0100], [0112]), while the off-line department system (9) is connected with the physician module (3) (See [0081], [0086], seamless integration of various systems, [0100], [0112]).
Regarding claim 8, Ghani discloses the limitations of claim 7.  Ghani further discloses:
wherein the on-line department system (2) 10 comprises a two-level department hierarchy system (11), a hotspot department sorting system (12), and a department search system (13) (See [0068], search for criteria including hospital, affiliation, region, specialty, [0122], filter results).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As noted in the 112(b) rejections, it is largely unclear what applicant is intending to claim.  Throughout the claims with often verbatim descriptions in the specification, various systems modules are described as connected, but none of the modules are understood to have concrete functionalities or capabilities associated with them or any description of what information is transmitted or how they may be otherwise connected.  Each of the various modules and systems are accordingly understood to simply be labels for a portion of a computer system or computer program module which has a functionality which is associated with the label of the labels for a portion of a computer system or computer program module.  The claims have been examined as best understood.  
	The primary purpose of applicant’s disclosure, as best understood, appears to be issues of communication between different users and different systems, and the claimed invention has been searched and mapped with that in mind.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ghani (Pub. No. 2017/0116384) in view of Green et al (Pub. No. 2011/0264467).
Regarding claim 3, Ghani discloses the limitations of claim 1.  Ghani further discloses:
wherein the ( off-line, in-hospital) physician module (22) comprises an on-line appointment add-on/registration 25 system (23) (See [0116], [0122], [0128]), off-line hospital registration (25), and off-line hospital interrogation (26) (See [0081], [0086], seamless integration of various systems, [0100], [0112]).
Ghani describes integration of various systems and specifically considers both patient registration, as cited above, and scheduling of in-person, e.g., offline, appointments (See [0067], [0079], [0095]).  Ghani does not expressly describe offline registration/check-in.  However, Green teaches:
wherein the ( off-line, in-hospital) physician module (22) comprises an on-line appointment add-on/registration 25 system (23) off-line hospital outpatient check-in (24) (See [0078], [0079], registration information from other systems, after appointment is scheduled, [0080], [0081], interconnection of various systems with hospital-specific registration system), off-line hospital registration (25), and off-line hospital interrogation (26), the on-line appointment add-on/registration system (23) being connected with the off-line hospital outpatient check-in (24) (See [0079], registration information from other systems, after appointment is scheduled, [0080], [0081], interconnection of various systems with hospital-specific registration system), and the off-line hospital outpatient check-in (24) being connected with the off-line hospital registration (25) (See [0079], registration information from other systems, after appointment is scheduled, [0080], [0081], interconnection of various systems with hospital-specific registration system), the off-line hospital registration (25) being connected with the off-line hospital interrogation (26), the off-line hospital interrogation (26) being connected with the electronic health record management system (33) (See [0079], registration information from other systems, after appointment is scheduled, [0080], [0081], interconnection of various systems with hospital-specific registration system), and the off-line hospital interrogation (26) being connected with the banking card transaction management system (29) (See [0079], registration information from other systems, after appointment is scheduled, [0080]-[0085], interconnection of various systems with hospital-specific registration system including financial systems).
Green teaches integrated medical software system which includes registration and financial components integrated with other components with the motivation of keeping information current for relevant systems (See Green, [0079], [0080]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system for computerized patient access and care management of Ghani so as to have included registration and financial components integrated with other components, in accordance with the teaching of Green, in order to keep information current for relevant systems (See Green, [0079], [0080]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ghani (Pub. No. 2017/0116384) in view of Kharraz Tavakol (Pub. No. 2015/0112696).
Regarding claim 9, Ghani discloses the limitations of claim 7.  Ghani discloses searching and filtering doctor results, but does not teach searching for a name.  Kharraz Tavakol teaches:
wherein the physician module (3) comprises a name search system (15) (See [0094]).
Kharraz Tavakol teaches systems and methods for accessing healthcare appointments from different sources which includes searching for a professional name with the motivation of finding a particular provider (See Kharraz Tavakol, [0094]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system for computerized patient access and care management of Ghani so as to have included searching for a professional name, in accordance with the teaching of Kharraz Tavakol, in order to find a particular provider (See Kharraz Tavakol, [0094]).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ghani (Pub. No. 2017/0116384) in view of Fitch et al (Pat. No. 8060500).
Regarding claim 10, Ghani discloses the limitations of claim 7.  Ghani further discloses:
wherein the hospital module (5) comprises geographical distance sorting (7), and a hospital search system (8). (See [0068], search for criteria including hospital, affiliation, region, specialty, [0122], filter results).
Ghani describes searching based on proximity, but does not teach GPS navigation.  Fitch teaches:	
wherein the hospital module (5) comprises GPS navigation (6) (See Fig 1, column 8, lines 23-53), geographical distance sorting (7), and a hospital search system (8)..
Fitch teaches an approach to selecting a healthcare provider with minimal wait times which includes use of gps navigation with the motivation of providing detailed directions to healthcare provider locations (See Fitch, column 8, lines 23-53). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the system for computerized patient access and care management of Ghani so as to have included use of gps navigation, in accordance with the teaching of Fitch, in order to provide detailed directions to healthcare provider locations (See Fitch, column 8, lines 23-53).







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wilson et al (Pat. No. 9946839) describes a search engine for matching healthcare providers with patients.
Buck et al (Pub. No. 2012/0010904) describes an approach for matching in-person health care services and tele-consultations.
Stoltenberg et al (Pub. No. 2003/0126156) describes an approach to merging healthcare records from different sources during patient is registration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN W DURANT whose telephone number is (571)272-6436. The examiner can normally be reached 8:30-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571)270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN DURANT/Primary Examiner, Art Unit 3619